Citation Nr: 0843347	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty in the Army from 
May 1953 to April 1955 and in the Air Force from November 
1955 to November 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

In February 2008 written submissions, the veteran raised a 
claim to reopen a claim for entitlement to service connection 
for diabetes mellitus, to include as due to Agent Orange 
exposure, and claims for entitlement to service connection 
for emphysema, high blood pressure, a foot disorder, and a 
skin disorder, to include as due to Agent Orange exposure.  
These issues are referred to the RO for action deemed 
appropriate. 

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).  


FINDING OF FACT

The evidence of record demonstrates that bilateral hearing 
loss is related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for 
bilateral hearing loss is being granted in full, VA's 
statutory and regulatory duties to notify and assist are 
deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if the disorder first became 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Although hearing loss is not shown in service or within one 
year of separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service.  Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993).  In order to establish service connection 
for a claimed disorder, the following must be shown:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison in this decision, ASA standards 
have been converted to ISO-ANSI standards.

The veteran's service treatment records include several 
audiograms.  In November 1955 and September 1958 reports of 
medical history, the veteran denied ear trouble.  In a 
September 1958 examination, pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
/
10
LEFT
15
15
10
/
5

In a January 1967 periodic examination, pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
5
LEFT
15
10
10
15
15

In a January 1972 periodic examination, pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
20
0
5
5
5

In an August 1974 service treatment record, the veteran 
reported left ear pain of 3 days.  The examination showed 
cerumen impaction.  In a May 1975 periodic examination, pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
10
5
LEFT
20
5
5
5
5

At the veteran's September 1975 service discharge 
examination, pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
5
LEFT
25
15
15
10
5

In a March 1976 VA examination, the examiner noted there was 
no hearing loss.

In an August 1997 private medical record, the veteran 
reported hearing loss over the years.  He stated that he wore 
ear protection around heavy equipment at work.  The diagnosis 
was hearing loss.  In an October 1997 private record, the 
veteran reported in-service noise exposure from airplanes and 
weapons and a significant post-service discharge history of 
noise exposure working around machinery.  Examination showed 
bilateral hearing loss.  Speech discrimination was 84 percent 
for the right ear and 96 percent for the left ear.  

In a March 1999 private medical record, the veteran reported 
he had worked for the county for the past 10 years 
maintaining underground sewer and water lines, which involved 
heavy equipment.  He stated he used ear protection during 
that time.  He stated that prior to working for the county, 
he had over 20 years of in-service noise exposure without 
adequate ear protection.  The examiner noted that an 
audiogram demonstrated a significant mid and high frequency 
hearing loss.  The examiner reviewed 10 years of audiograms 
from the county medical records which documented the presence 
of significant hearing loss when the veteran began working 
for the county.  The assessment was bilateral neurosensory 
hearing loss.  The examiner opined that the vast majority of 
the veteran's current hearing loss was secondary to military 
noise exposure rather than occupational noise exposure.  The 
examiner found that the increase in hearing loss over the 
past 10 years was attributable to normal aging superimposed 
on pre-existing hearing loss.  An April 2002 private medical 
record assessed hearing loss.

In an April 2003 VA medical record, the veteran reported that 
during service he built roads.  He noted hearing loss over 
the last 10 to 15 years.  Audiological testing demonstrated 
bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385. 

At the January 2006 Board hearing, the veteran reported that 
during service he worked as a telecommunications operator and 
was around noisy teletype machines that ran 24 hours per day.  
He stated that his hearing bothered him during that time.  
The veteran also reported noise exposure due to running 
generators and flight line noise.  He stated that after 
service, he worked at the Panama Canal, the Internal Revenue 
Service, the post office, a private company, and then he 
worked for the county for about 11 to 12 years.  He stated 
that during his employment with the county, he ran equipment 
that was noisy, but that he wore ear protection.  

An April 2007 VA audiological examination was conducted upon 
a review of the claims file.  The veteran reported that he 
had gradual hearing loss for a number of years and periodic 
discomfort of his external ear.  He stated that in the Army 
he worked with engineers and in the Air Force he worked in 
the communications center where he was around teletype 
machines and computers.  He also reported that in the field 
he was around heavy generators.  After service discharge, he 
worked as a security guard at the Panama Canal.  The veteran 
stated he also worked for the county doing underground 
construction and maintenance, but that he wore ear 
protection.  Audiological testing demonstrated bilateral 
hearing loss for VA purposes.  38 C.F.R. § 3.385.  The 
examiner opined, noting the in-service audiograms, that it 
was more likely than not that the veteran's bilateral hearing 
loss was not caused by active service.

The Board finds that the evidence of record supports a 
finding of service connection for bilateral hearing loss.  
There is currently diagnosed bilateral hearing loss.  See 
38 C.F.R. § 3.385; see also Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  But hearing loss was not diagnosed 
within one year of service discharge.  38 C.F.R. §§ 3.307, 
3.309.  Although there is lay evidence of in-service noise 
exposure, in-service audiograms noted essentially normal 
hearing.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury); Hensley, 5 Vet. App. at 157 (holding that the 
threshold for normal hearing is from 0 to 20 decibels).  But 
the lack of in-service documentation of hearing loss does not 
bar service connection for hearing loss that is otherwise 
related to service.  Hensley, 5 Vet. App. at 159-60.

There is both positive and negative medical evidence 
regarding whether the veteran's current hearing loss is 
related to active service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  A private examiner opined that the 
veteran's hearing loss was secondary to military noise 
exposure rather than occupational noise exposure.  The 
examiner did not review the claims file, but based the 
opinion on a review of 10 years of private audiograms that 
are not associated with the claims file, as well as the 
veteran's lay testimony regarding in-service and post-service 
noise exposure.  A VA examiner opined, based upon the 
veteran's in-service audiograms, that it was more likely than 
not that the veteran's bilateral hearing loss was not caused 
by active service.  

Because both examiners provided competent and credible 
medical testimony, the issue is the probative value of the 
opinions.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
Although the private examiner did not review the claims file, 
the VA examiner did not have access to the private 
audiograms.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  Neither 
opinion provided particularly clear supporting rationale.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(holding that the failure of the physician to provide a basis 
for an opinion goes to the weight or credibility of the 
evidence).  But the record does not indicate that the 
veteran's lay testimony regarding his in-service and post-
service noise exposure was inaccurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that 
although the Board may not reject a medical opinion solely 
because it is based on facts reported by the veteran but may 
do so where the facts are inaccurate or are unsupported by 
the other evidence of record).  Moreover, the VA examiner 
appeared to heavily rely on the findings of normal hearing 
during service.  Hensley, 5 Vet. App. at 159-60.  The Board 
thus finds that the private examiner's opinion is more 
probative than the VA examiner's opinion.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board 
may appropriately favor the opinion of one competent medical 
authority over another). 

Accordingly, and with the application of the benefit of the 
doubt doctrine, service connection for bilateral hearing loss 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


